Citation Nr: 0816828	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-22 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Associate Counsel 


INTRODUCTION

The veteran had active duty service from March 1943 to May 
1946 in the United States Marine Corp and from May 1950 to 
September 1950 in the United States Air Force.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2005, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in June 2005.  A personal RO 
hearing was held in September 2005.  In the substantive 
appeal, the veteran also requested at Board hearing at the 
RO.  A hearing was scheduled in August 2007; however, the 
veteran requested a postponement.  Another Board hearing was 
scheduled in December 2007; however, the veteran failed to 
appear and has not filed a motion requesting another hearing.  

The Board granted a motion to advance this case on the docket 
due to the veteran's advanced age in May 2008.  38 C.F.R. 
§ 20.900(c).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative submitted Internet publications 
concerning impacted cerumen to the Board along with its 
February 2008 Informal Hearing Presentation.  38 C.F.R. 
§ 20.1304(c).  The representative argued that there is no 
medical opinion regarding a causal relationship to impacted 
cerumen noted in May 1950 service medical records.  The 
representative specifically requests a remand for such an 
opinion.  Without addressing the probative value of the 
submitted publications, the Board must view the new evidence 
as pertinent in light of the representative's contentions.  

The RO has not yet had the opportunity to review the newly 
submitted evidence.  Although the Board has authority to 
solicit a waiver of preliminary RO review of new evidence 
received at the Board, such action would serve no purpose in 
this case in light of the specific request for a remand by 
the veteran's representative.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
a VA hearing loss examination.  The 
claims file must be made available to 
the examiner for review.  After 
examining the veteran and reviewing the 
claims file, the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or more degree 
of probability) that current hearing 
loss is causally related to the 
incident of impacted cerumen noted in 
May 1950.  A rationale for the opinion 
should be furnished. 

If the veteran does not report for the 
scheduled examination, the claims file 
should nevertheless be forwarded to an 
appropriate examiner for review and an 
opinion as to whether it is at least as 
likely as not (a 50% or more degree of 
probability) that current hearing loss 
is causally related to the incident of 
impacted cerumen noted in May 1950.  A 
rationale for the opinion should be 
furnished. 

2.  After completion of the above, the 
RO should review the expanded record 
and determine if the benefit sought can 
be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



